Justice EID,
dissenting.
The majority finds that although the trial court "expressed reservations" that subsection 42-4-201(4), C.R.S. (2006), was unconstitutionally vague, it still made factual findings-to which the court defers-to justify suppression. Maj. op. at 135, 139. As I read the record of this case, however, the trial court's reservations about the constitutional vagueness of the statute prevented it from making factual findings. I would resolve the vagueness question by holding that the statute prohibits only those obstructions that hinder the driver's view in an unsafe manner. Because I would remand the case for consideration of the facts under this standard, I respectfully dissent from the court's opinion.
The trial court in this case was clearly concerned about what it saw as the vagueness of subsection 42-4-201(4). Referring to the statutory language, which prohibits driving "unless the driver's vision through any required glass equipment is normal and unobstructed," the trial court stated that it "did not] know what normal is considering the myriad of [kinds] of vehicle[s] and windshields that exist." The court went on to note that vehicles are equipped with rear-view mirrors attached to the upper center portion of the windshield. "Apparently that [positioning of the rear-view mirror] is recognized within the purview of the statute [as] being something which does not obstruct a view...." However, the court continued, it was "unable to determine what the legislative intent was of the meaning of the word 'unobstructed." " "If it means nothing whatsoever within the view within the glass," the court opined, "then the rear-view mirror itself, of course, obstructs vision. If it means something which would ... obstruct the view which a driver could safely have of the road and sufficient to observe conditions around him or her to drive, then the statute doesn't say that. It merely says unobstructed." (emphasis added).
*141The trial court thus rejected an interpretation of the statute that would link the statute's requirement of an unobstructed view with safety concerns. Instead, the court considered the term "unobstructed" to be "so nebulous and unclear that it could not reasonably conclude based upon the evidence in this case that] whether there was one or three air fresheners with an undefined size to them, whether they in any way obstructed the view of the driver." (emphasis added). In other words, regardless of the size or number of air fresheners hanging from the rear-view mirror, the trial court could not make a conclusion about whether there was an obstruction of the driver's windshield due to the fact that the statutory term was "so nebulous and unclear." The court went on to base its suppression ruling on the fact that Officer Gray had been told to develop an independent basis to stop the defendant's vehicle so that he could obtain his consent to search.1 Maj. op. at 186.
It is true, as the majority points out, that the trial court noted that the air freshener was of "undefined size" (although, as the majority also points out, Officer Gray testified that it was "large"). Id. at 137, 138. But the point of the trial court's ruling was that it could not make a decision on whether there was an obstruction of the windshield-regardless of the evidence. The majority makes a mistake, then, by "accept[ing]" and "defer[ring] to" the trial court's factual "findings." Id. at 139. There weren't any factual findings, or, if there were, they were colored by the court's concerns about vagueness. See 1d.
The majority then compounds that error by drawing a conclusion from those "findings"-namely, that "[tlhe trial court appeared to conclude ... that Officer Gray believed the air freshener hanging from the rear-view mirror was in violation of the statute without regard to whether the driver's vision through the windshield was actually obstructed." Id. at 138-39. There is simply nothing in the record to support this conclusion. On the contrary, when Officer Gray was specifically asked by the prosecutor whether it "appear[ed] to [him] at the time [he pulled the defendant over] that the large tree-shaped air freshener could have obstructed the driver's point of view or vision," he answered "Yes, it did .... [Jt was hanging down ... directly where his field of vision would have been." (emphasis added). Officer Gray didn't think he could pull over anyone with something hanging on his rear-view mirror; rather, the trial court was concerned that the statute-due to its vagueness-allowed him to.
The majority's mistaken view of the record leads it to making some problematic legal pronouncements as well. The majority faults Officer Gray for not testifying "with any specificity" as to "how the air freshener was displayed in the windshield or how the angle of vision may have actually been obstructed...." Maj. op. at 139; see also id. at 138 (noting that when Officer Gray "approached the vehicle he noticed that [the air freshener] was 'large' but he did not verify the size of the air freshener, its angle of position, or whether the air freshener actually obstructed the driver's vision"). These inferences from the record might be relevant to whether the defendant actually violated subsection 42-4-201(4). But that's not the question before us. The question we face is whether Officer Gray had reasonable suspicion to stop the defendant for a violation of subsection 42-4-201(4). In other words, the question is not whether Officer Gray, after stopping the defendant, measured the air freshener, or determined the angle at which it was hanging. Instead, the question is whether, before stopping the defendant, Officer Gray had reasonable suspicion that the defendant was violating subsection 42-4-201(4). See People v. Smith, 13 P.3d 300, 306 (Colo.2000). This is an objective inquiry and must be viewed in light of "the facts and cireumstances known to the *142officer immediately prior to the stop." Id. (emphasis added).
Given the trial court's concerns about the vagueness of subsection 42-4-201(4), I would address those concerns outright. A law is unconstitutionally vague if "it does not provide fair warning of the conduct prohibited or if its standards are so ill-defined as to create a danger of arbitrary and capricious enforcement." People v. Shell, 148 P.3d 162, 172 (Colo.2006) (internal quotation marks omitted). In this case, subsection 42-4-201(4) gives "fair warning" of the conduct prohibited, as it is clearly concerned with safety; indeed, the provision is entitled, "Obstruction of view or driving mechanism-hazardous situation." See also § 42-4-201(2) ("No person shall knowingly drive a vehicle while any passenger therein is riding in any manner which endangers the safety of such passenger or others."); § 42-4-201(5) ("No passenger in a vehicle shall ride in such position as to create a hazard for such passenger or others, or to interfere with the driver's view ahead or to the sides...."). Thus, a driver is prohibited from driving unless his or her view is "normal" and "unobstructed"-that is, safe for driving.
The majority apparently agrees with me that the statute's requirement of unobstructed vision is linked to safety concerns. See maj. op. at 189 n. 2 (explaining that subsection 42-4-201(4) "require[s] a 'normal' and 'unobstructed' view consistent with safe driving"). But the trial court mistakenly rejected this interpretation on the belief that the statute was vague. Because the trial court's concerns about the vagueness of subsection 42-4-201(4) prevented it from making factual findings, or, at the very least, colored those findings, I would remand for reconsideration of the facts under the interpretation of subsection 42-4-201(4) articulated in this opinion. I therefore respectfully dissent.
I am authorized to state that JUSTICE RICE and JUSTICE COATS join in this dissent.

. The majority does not specifically address the trial court's conclusion that the stop was pretex-tual, a conclusion based on the fact that Officer Gray had been told to develop an independent basis to stop the defendant's vehicle. If Officer Gray had reasonable suspicion to stop the defendant for an obstructed view, it would not matter what his subjective motivations were. See People v. Thompson, 793 P.2d 1173 (Colo.1990) (holding that the objective standard for determining probable cause obviates the need to analyze the officer's subjective motivation).